NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 11, 2019* 
                                Decided February 11, 2019 
                                              
                                          Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐2036 
 
LAWRENCE HARRIS,                               Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Western District of Wisconsin. 
                                                
      v.                                       No. 16‐cv‐594‐jdp 
                                                
LORIE IVERSON, et al.,                         James D. Peterson, 
      Defendants‐Appellees.                    Chief Judge. 


 
                                        O R D E R 

       Lawrence Harris, a Wisconsin inmate, sued employees of the Wisconsin 
Department of Corrections under 42 U.S.C. § 1983, for violating his First Amendment 
rights by retaliating against him after he filed a grievance. The district court granted 
summary judgment for the defendants. It correctly reasoned that Harris did not 
properly exhaust his charge administratively, so we affirm.   

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2036                                                                          Page  2 
 
        At the summary‐judgment phase, we construe the facts in the light most 
favorable to the non‐moving party, here Harris. Hernandez v. Dart, 814 F.3d 836, 840 
(7th Cir. 2016). Harris worked in the prison’s kitchens until he was fired on April 7, 
2016. His discharge led to three internal actions. First, Harris submitted a grievance 
asserting that food services wrongly found that his work was “unsatisfactory.” Shortly 
after he filed his grievance, Harris says that he spoke with two managers about it. They 
told him that because he had filed a grievance about his discharge, they needed to file a 
conduct report detailing why he had been discharged.   
         
        The second internal action was the conduct report. Filed a few days later, it 
stated that Harris was fired for stealing food. At a disciplinary hearing later that month, 
hearing officers played a surveillance video that showed Harris taking food. Harris’s 
response was that “[t]his conduct report was written out of retaliation,” and he pointed 
to his conversation with the two managers. The hearing officer ruled that the managers 
had no reason to fabricate the report, found Harris guilty of theft, and sentenced him to 
ten days of room confinement. Harris did not appeal this decision.     
         
        About two weeks after the unappealed disciplinary decision, the prison resolved 
Harris’s grievance contesting his discharge. A complaint examiner recommended that 
the grievance be dismissed because food services had fired Harris for stealing. Harris 
appealed and argued that the conduct report (alleging theft of food) was false and 
issued to retaliate against Harris filing a grievance. A new complaint examiner rejected 
Harris’s appeal, reasoning that Harris had not justified overturning the dismissal and 
his argument about retaliation was not properly before the appellate examiner because 
Harris had not raised it in his initial grievance.   
         
        In the third internal action, Harris complained by letter to the warden about his 
discharge. He argued that it was unfair, the conduct report false, and the food‐services 
unit did not use the proper procedure when it fired him. The warden replied that Harris 
should have been paid through the date of the disciplinary hearing, and he adjusted 
Harris’s pay accordingly. Harris did not challenge this resolution administratively.       
         
        Maintaining that his conduct report was retaliation for his grievance, Harris sued 
prison officials for violating the First Amendment. In the defendants’ motion for 
summary judgment, they argued that Harris had failed to exhaust his administrative 
remedies for his retaliation claim, as required by 42 U.S.C. § 1997e. The district court 
observed that in filing his grievance, Harris used Wisconsin’s Inmate Complaint Review 
System. See WIS. ADMIN. CODE §§ DOC 310.04, 310.06–310.07, 310.09–310.13. But, the 
No. 18‐2036                                                                           Page  3 
 
court said, the rules of that process “generally do not allow grievances of conduct‐
report‐related issues,” the challenge that Harris was attempting. Instead, the court 
continued, Harris could have used the conduct‐report appeals process to assert 
retaliation. Wisconsin inmates may appeal the outcome of a disciplinary hearing within 
ten days of receiving a report. WIS. ADMIN. CODE § DOC 303.82. But Harris did not 
appeal his adverse ruling, so the court concluded that he did not exhaust.   
         
        Harris raises three arguments to contest this exhaustion ruling, but each is 
unavailing. We review dismissals for failure to exhaust de novo. Hernandez, 814 F.3d 
at 840. “Failure to exhaust is an affirmative defense, and Defendants have the burden of 
proof.” Id. (internal quotation marks omitted).   
 
        First, Harris argues that the district court erred in accepting the defendants’ 
argument that he failed to exhaust the conduct‐report process, because they first offered 
this argument in their reply brief. But the defendants were responding to Harris’s 
opposition brief, where he argued that he could not have used the regular grievance 
system to raise his retaliation charge. Defendants may properly respond “in their reply 
brief to a theory of the case that [the plaintiff] asserted in response to defendants’ 
motion for summary judgment.” Hardrick v. City of Bolingbrook, 522 F.3d 758, 763 
(7th Cir. 2008). And here the defendants pointed out that, besides the regular grievance 
system, the conduct‐report appeals process was also available. Moreover, the court’s 
conclusion was “a natural and reasonable response to what [Harris] had argued” in his 
memorandum in opposition. Bell v. DaimlerChrysler Corp., 547 F.3d 796, 806 (7th Cir. 
2008). And the district court was correct: Wisconsin inmates may appeal the outcome of 
a disciplinary hearing, WIS. ADMIN. CODE § DOC 303.82, but Harris did not appeal his 
discipline to contend that the conduct report was retaliatory. 
 
        Harris’s second argument is that he properly used the regular grievance system 
to raise his retaliation claim. To exhaust under that process, an inmate must file a 
complaint alleging “one clearly identified issue.” WIS. ADMIN. CODE § DOC 310.07(5). 
Harris’s allegation of retaliation appeared only at the appeal stage, id. § 310.09; in his 
initial grievance, he complained only that his termination was not warranted because 
his work had been satisfactory. “In order to properly exhaust, a prisoner must submit 
inmate complaints and appeals ‘in the place, and at the time, the prison’s administrative 
rules require.’” Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) (quoting Pozo 
v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)). Not only did Harris fail to assert 
retaliation in his grievance contesting the discharge, it would have been impossible for 
No. 18‐2036                                                                          Page  4 
 
him to do so. According to Harris, when he filed his grievance, the conduct report had 
not yet been filed, so he could not have alleged that it was retaliatory.   
 
        Next, Harris contends that he exhausted his administrative remedies by writing 
to the warden, but this argument fails for two reasons. First, the letter he wrote to the 
warden was not one of the methods for exhausting a claim. See WIS. ADMIN. CODE 
§ DOC 310. Second, even if it was, Harris’s letter would have needed to “alert the 
[warden] to the problem and invite corrective action.” See Turley v. Rednour, 729 F.3d 
645, 649 (7th Cir. 2013) (internal quotation marks and alterations omitted). But Harris’s 
letter did not mention retaliation. He said only that the discharge was unfair, the 
conduct report was falsified, and the food‐services unit did not follow the correct 
procedure to fire him. The warden plainly stated in his letter that updating Harris’s pay 
through the date of the disciplinary ruling resolved the issue, because he ended his 
response by saying “I hope this addresses your concerns.” And besides filing this 
lawsuit, Harris never told the warden otherwise.   

       Finally, Harris contends that the district court unreasonably denied his requests 
for counsel. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). But the district 
court reasonably denied those requests after finding that Harris had the skills to litigate 
the case himself given its level of complexity. See id. at 654–56. Moreover, legal 
assistance could not change the historical fact that Harris failed to exhaust 
administrative remedies, so recruiting counsel would have been futile.   
 
                                                                                 AFFIRMED